Citation Nr: 0809432	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

2.  Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for degenerative 
changes of the right knee, currently evaluated as 20 percent 
disabling.
 
4.  Entitlement to a higher initial rating for residuals 
(other than scarring) of a gunshot wound to the neck, 
currently evaluated as 10 percent disabling.
 
5.  Entitlement to an initial compensable evaluation for 
residual scars of a gunshot wound to the neck.

6.  Entitlement to an initial compensable evaluation for 
residuals (other than scarring) of a gunshot wound to the 
left thumb.



7.  Entitlement to an initial compensable evaluation for 
residual scars of a gunshot wound to the left thumb.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and July 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey and Columbia, South Carolina, 
respectively.

In June 2006, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  





FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss is 
manifested by Level I hearing acuity in both ears; he does 
not demonstrate an exceptional pattern of hearing impairment.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

3.  The veteran's right knee disability is not productive of 
flexion limited to 15 degrees, extension limited to 5 degrees 
or more, or subluxation or lateral instability.  

4.  Injuries to Muscle Group I and XXII from a gunshot wound 
to the neck manifest no more than moderate muscle damage. 

5.  Relating to rating criteria in effect prior to August 30, 
2002, scars of a gunshot wound to the neck are superficial 
and not moderately disfiguring, painful, tender, or poorly 
nourished with repeated ulceration, and do not limit the 
motion of any joint.  

6.  Relating to rating criteria effective August 30, 2002, 
scars of a gunshot wound to the neck manifest one 
characteristic of disfigurement.

7.  Relating to rating criteria in effect prior to August 26, 
2002, the veteran does not have ankylosis of any of the 
joints in his left thumb.

8.  Relating to rating criteria effective August 26, 2002, 
motion is possible within 1 inch (2.5 centimeters) of the 
thumb pad to the fingers.

9.  Relating to pre- and post- August 30, 2002 rating 
criteria, scars of a gunshot wound to the left thumb are 
superficial and not painful, tender, poorly nourished with 
repeated ulceration, or unstable, and do not cover an area of 
144 square inches or 929 square centimeters or more, or limit 
the motion of any joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2007).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

3.  The criteria for an initial rating in excess of 20 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for residuals (other than scarring) of a gunshot 
wound to the neck have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Codes 5301, 5322 (2007).

5.  The criteria for a higher initial rating of 10 percent 
for residual scars of a gunshot wound to the neck have been 
met beginning January 31, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

6.  The criteria for an initial compensable evaluation for 
residuals (other than scarring) of a gunshot wound to the 
left thumb have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2007).

7.  The criteria for an initial compensable evaluation for 
residual scars of a gunshot wound to the left thumb have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in September 2002, April 2003, and June 2006 
letters, the RO and the Appeals Management Center (AMC) 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to the claims.  The June 2006 notice 
letter advised the veteran that the evidence needed to show 
that his disabilities were worse in severity including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms.  See Vazquez-
Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  The veteran 
was also provided with notice of the information and evidence 
needed to establish an effective date for his disabilities in 
the June 2006 notice letter.  The claim was last 
readjudicated in August 2007. 

Moreover, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided.  The veteran was an active participant in 
the claims process, submitting medical records and release 
forms, as well as describing the impact his disabilities had 
on his function.  Thus, any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the veteran.  Any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

	1.	Hearing Loss

In the July 2003 rating decision, the RO granted service 
connection for bilateral sensorineural hearing loss and 
assigned a noncompensable evaluation under Diagnostic Code 
6100, effective January 31, 2002, the date of receipt of the 
veteran's original claim for compensation benefits.  The 
veteran appealed the initial evaluation assigned his hearing 
disability.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2007).  

Service medical records show that the veteran had hearing 
within normal limits at entrance and separation from service.  

An audiological test conducted by the JFK Johnson 
Rehabilitation Institute in September 2001 is not 
interpreted.  The Board may not use the results from that 
testing when evaluating the veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The October 2002 VA audiological examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
40
50
33
LEFT
20
20
40
55
34

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.   

An audiological test conducted by Dr. G.S. in August 2006 is 
not interpreted, so the results from that testing may not be 
used in evaluating the severity of the veteran's hearing 
impairment.

The December 2006 VA audiological examination report shows 
that audiometric 


testing indicated that the veteran exhibited puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
30
40
60
38
LEFT
20
25
40
45
33

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.   

In the instant case, on VA audiometric examinations in 
October 2002 and December 2006, the veteran exhibited Level I 
hearing in both ears in accordance with 38 C.F.R. § 4.85, 
Table VI.  The foregoing findings are commensurate with no 
more than a noncompensable evaluation pursuant to Table VII.  
Moreover, the findings show that the veteran does not have an 
exceptional pattern of hearing impairment pursuant to 38 
C.F.R. § 4.86.  Thus, the veteran is not entitled to a 
schedular compensable evaluation for his bilateral hearing 
loss disability.  

	2.	Tinnitus

The veteran appealed the initial 10 percent evaluation 
assigned his tinnitus following an award of service 
connection effective January 31, 2002.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral. The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Recently, the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  Id. at 1350.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for an evaluation 
in excess of 10 percent for tinnitus or separate 10 percent 
ratings for each ear for his tinnitus must be denied under 
both the new and old versions of the regulation.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

	3.	Degenerative Changes of Right Knee

In a June 2003 rating decision, the RO granted service 
connection for mild degenerative changes of the right knee 
and assigned a 20 percent rating under Diagnostic Codes 5003-
5260, effective January 31, 2002.  The veteran appealed the 
initial evaluation assigned his right knee disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of knee motion is evaluated under Diagnostic Codes 
5260 and 5261.  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  Extension limited to 30 degrees warrants a 40 
percent evaluation.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Extension limited to 10 
degrees warrants a 10 percent evaluation.  Extension limited 
to 5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  In certain circumstances, where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations may be rated separately.  
VAOPGCPREC 9-04.  

The Board also notes that precedent opinions of the VA's 
General Counsel have held that dual ratings may be given for 
a knee disorder, with one rating for instability and one 
rating for arthritis with limitation of motion.  

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is prescribed for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
prescribed for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

The service medical records note that the veteran sustained 
an injury to his right knee in November 1963 according to a 
January 1964 record.  

The October 2002 VA spine examination report shows that the 
veteran complained that he experienced pain in his right knee 
every two months, which lasted one month.  On physical 
examination, the examiner observed that the veteran walked 
without a limp.  He had good tiptoe and heel walking, and 
deep knee bending.  His deep tendon reflexes were equal and 
active.  There was no sensory loss to pinprick.  He had a 
nontender, prominent, right tibial tubercle.  Range of motion 
of the knee was 0 to 120 degrees.  There was no effusion, 
tenderness, instability, or pain on motion of the knee.  The 
examiner provided a diagnosis of old Osgood-Schlatter's 
disease of the right knee that was of no clinical 
significance.  X-rays of the right knee showed mild 
degenerative changes.   

The October 2002 VA neurological examination report noted 
that the physical examination revealed mild to moderate loss 
of vibration at the knees in a symmetrical stocking pattern, 
but no neurological disorder attributable to the knees was 
diagnosed. 

The January 2007 VA joints examination report shows that the 
veteran reported that he occasionally wore a right knee 
brace.  He maintained that he experienced some kind of knee 
pain daily that worsened with changes in the weather or with 
prolonged sitting.  He experienced some buckling, but no 
locking, incapacitating episodes, or flare-ups.  His knee did 
not interfere with his daily activities, and he had no 
problems with repetitive use.  The physical examination of 
the right knee revealed no swelling, cellulitis, or 
deformities.  Range of motion was 0 to 130 degrees with pain 
at the end range of flexion.  There was no instability of 
varus, valgus, anterior, or posterior stressing.  The 
McMurray's sign was negative, and the patellar grind test was 
positive.  Motor strength was 5/5 on flexion and extension of 
the knee.  After repetitive motion of the knee, there was no 
additional loss of joint function due to pain, fatigue, or 
lack of coordination.  The examiner referenced the October 
2002 x-rays of the right knee that revealed mild degenerative 
changes.  The examiner provided an assessment of right knee 
degenerative joint disease and right knee patellofemoral 
syndrome.

The foregoing evidence shows that the veteran's right knee 
disability is not manifested by flexion limited to 15 degrees 
or extension limited to 5 degrees or more.  There is no 
additional loss of joint function with repetitive motion of 
the knee according to the January 2007 VA examiner.  Finally, 
the right knee is not productive of subluxation or lateral 
instability.  The veteran's complaint of pain is contemplated 
in the currently assigned disability rating.  Thus, the 
veteran is not entitled to an initial rating in excess of 20 
percent under Diagnostic Code 5260 or a separate rating under 
Diagnostic Codes 5257 or 5261.   

        4.	Gunshot Wound to the Neck

In a June 2003 rating decision, the RO granted service 
connection for neck and head pain secondary to gunshot wound 
to the left side and assigned a 10 percent rating under 
Diagnostic Code 5301, effective January 31, 2002.  The 
veteran appealed the initial evaluation assigned his 
disability.  

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306) and 5 muscle groups for 
the torso and neck (Diagnostic Codes 5319 through 5323).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (2007).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2007).  Under Diagnostic Codes 5301 to 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  38 C.F.R. § 4.56(d) (2007).  

A slight muscle disability is one where the injury was a 
simple wound of the muscle without debridement or infection.  
The service department record would show a superficial wound 
with brief treatment and return to duty and healing with good 
functional results.  There would be no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar and no 
evidence of fascial defect, atrophy, or impaired tonus or 
impairment of function or metallic fragments retained in the 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2007).

A moderate muscle disability is one where the injury was a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The service 
department record (or other evidence of in-service treatment 
for the wound) would show a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of a moderate muscle disability include 
entrance and (if present) exit scars, small or linear, 
indicating a short track of missile through muscle tissue.  
There is some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2007).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2007).

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (2007).

The service medical records show that the veteran received a 
gunshot wound in the neck from a 22 caliber pistol on October 
16, 1961.  The point of entry was between the sixth and 
seventh vertebra on the left side of the veteran's neck 
(carotid fossa or sternoclydomastoid muscle) and the point of 
exit was a half inch higher at the back of his neck (left 
trapezius muscle).  The distance between the two points was 
four inches.  There was no artery or nerve involvement.  
There was minimal sensory loss in the tips of his fingers on 
radial distribution.  The wound was debrided and dressed.  It 
was noted that the veteran did well in the hospital.  He was 
released from the hospital on October 21, 1961, and he was 
placed on light duty until October 24, 1961 but scheduled to 
return to full duty in another ten days thereafter.   An 
April 1963 record noted the October 1961 injury and indicated 
that the veteran now complained that when he raised his left 
arm above his head, he experienced pain across the trapezius 
muscle.  He also experienced a "tired feeling" in his left 
shoulder.  The physical examination revealed a spasm of the 
left trapezius muscle.  The x-rays revealed no findings.  The 
examiner noted an impression of trapezius muscle spasm.  
Service medical records also indicate that the veteran is 
right hand dominant. 

Records from JFK Johnson Rehabilitation Institute dated in 
November 1993 noted that the veteran reported on the gunshot 
wound to his neck.  He indicated that he had regained full 
function of his left upper extremity.  The physical 
examination revealed a "depression" of the left shoulder.  
There was no palpatory discomfort over the cervical 
paravertebral musculature, no percussive tenderness over the 
cervical spine, and no palpatory tenderness in the 
paravertebral musculature of the cervical spine.  Cervical 
active range of motion was noted as within functional limits.  
There was no palpatory trapezius muscle tenderness.  Active 
range of motion of the upper extremities was noted as within 
functional limits.  On motor examination, he had good muscle 
strength in the upper extremities.  The sensory examination 
in the upper extremities was normal.  

According to records from Dr. D.W., in May 2001, range of 
motion of the cervical spine was flexion to 52 degrees (50 
was noted as normal), extension to 63 degrees (60 was noted 
as normal), left lateral flexion to 24 degrees (45 was noted 
as normal), right lateral flexion to 27 degrees (45 was noted 
as normal), left rotation to 65 degrees (80 was noted as 
normal), and right rotation to 66 degrees (80 was noted as 
normal).  In July 2001, range of motion was flexion to 53 
degrees, extension to 88 degrees, left lateral flexion to 26 
degrees, right lateral flexion to 30 degrees, left rotation 
to 75 degrees, and right rotation to 61 degrees.  In 
September 2001, range of motion was flexion to 53 degrees, 
extension to 79 degrees, left lateral flexion to 32 degrees, 
right lateral flexion to 20 degrees, left rotation to 81 
degrees, and right rotation to 58 degrees.  

The October 2002 VA neurological examination report shows 
that the veteran complained of pain and discomfort in his 
head and neck absent any burning or neuropathic components 
but it radiated on the left side from the base of his neck to 
the end of the cervical spine.  The area of his head that was 
painful was in the occipital region.  The general examination 
was normal, including "full" range of motion of the neck, 
except peripheral pulses were 2+ throughout and there was a 
positive Spurling's sign on palpation of the left side of the 
neck.  The cranial nerves exam was normal.  Sensory was 
intact to fine touch and pain.  He had normal tone and bulk, 
and his strength was 5/5.  Reflexes were 2+ throughout and 
symmetrical with the toes downgoing.  He had normal 
coordination.  The examiner provided a diagnosis of neck and 
head pain secondary to gunshot wound, stable and non-
progressive.  The examiner commented that the pain was not 
debilitating in nature, and that there was no evidence of 
radiculopathy or nerve entrapment on clinical examination. 

The July 2003 VA examination report shows that the veteran 
continued to complain of pain in his neck.  He complained of 
significant difficulty turning his head to the right side 
along with pain over the posterior aspect of his left neck.  
He denied any pain in his upper extremities or numbness in 
his left upper extremity.  The cervical spine examination 
revealed no deformity.  The bullet entry and exit scars were 
noted in the left inferior anterior of the neck just above 
the middle portion of the left clavicle and left posterior 
inferior aspect of the neck at about the T1 level 
respectively.  There was no erythema or edema noted.  On 
range of motion, active and passive forward flexion was to 40 
degrees with mild discomfort in the neck, extension was to 20 
degrees without pain elicited, and side bending was to 30 
degrees on the left side and 15 degrees on the right side 
with tightness and discomfort in the neck and bilateral upper 
trapezius muscle.  There was tenderness to palpation over the 
left upper trapezium and over the left cervical paraspinal.  
The Spurling's maneuver was negative bilaterally.  The 
examiner provided a diagnosis of left cervical myofascial 
pain syndrome status post gunshot wound in the inferior neck.  

An October 2003 VA radiograph report noted that x-rays of the 
cervical spine revealed straightening of the cervical 
curvature and mild arthritic changes at the level of C7.  The 
examiner noted that the study was normal.  

The January 2007 VA joints examination report shows that the 
veteran complained that he had experienced stiffness in his 
neck and decreased active range of motion since the service 
injury.  He had constant pain that was worse with sleeping or 
any type of rotation of the neck.  He did not complain of any 
weakness or sensation changes.  It interfered with his daily 
activities as he had difficulty driving and difficulty with 
anything that required motion of the cervical spine.  He had 
not experienced any incapacitating episodes, flare-ups, or 
problems with repetitive use.  
The physical examination revealed two small scars 1 cm in 
length.  The first one was over the midclavicular region on 
the left side, and it was superficial, stable, well-healed, 
nontender, and slightly whitish compared to the surrounding 
skin.  It was not fixed.  The exit wound, the other wound, 
was on the posterior aspect of C7 right near the trapezius 
muscle.  It was 1 cm in width, and it was whitish, 
superficial, well-healed, stable, nontender, and not fixed.  

On range of motion, extension was to 40 degrees, flexion to 
40 degrees, left and right lateral flexion to 40 degrees, and 
left and right rotation to 70 degrees.  He complained of pain 
in all ranges of motion.  There was no axial tenderness, and 
the Spurling's maneuver was negative.  Motor strength in both 
upper extremities was 5/5, distally and proximally.  After 
repetitive motion of the cervical spine, there was no 
additional loss of joint function due to pain, fatigue, or 
lack of coordination.  The examiner noted that January 2007 
x-rays of the cervical spine revealed degenerative changes.  
The examiner provided assessments of status post gunshot 
wound with small scar formation to the left cervical spine 
region and cervical degenerative disc disease.  

In a May 2007 VA addendum, the examiner opined that based on 
the evaluation, a review of the claims file, and the 
veteran's history, the veteran's cervical degenerative disc 
disease was less likely as not due to his military service 
because the gunshot wound was a soft tissue injury that did 
not affect the vertebrae bodies or disc.   

As noted above, the veteran's gunshot wound disability is 
currently assigned to Diagnostic Code 5301.  The service 
medical records and VA examination reports, however, show 
that the veteran sustained a through and through wound with 
involvement of injuries to two muscle groups [Muscle Group I 
(trapezius) and Muscle Group XXII (sternocleidomastoid)] in 
different anatomical regions.

The function of Muscle Group I is to upward rotate the 
scapula and elevate the arm above the shoulder level.  The 
muscles involved are the extrinsic muscles of the shoulder 
girdle, which are the (1) trapezius, (2) levator scapulae, 
and (3) serratus magnus.  A slight injury to this muscle 
group on the nondominant extremity is evaluated as 
noncompensable, a moderate injury is evaluated as 10 percent 
disabling, and a moderately severe injury is evaluated as 20 
percent disabling. 38 C.F.R. § 4.73, Diagnostic Code 5301 
(2007).  

The function of Muscle Group XXII is the rotary and forward 
movements of the head, respiration, and deglutition.  The 
muscles involved are the muscles of the front of the neck 
(lateral, supra and infrahyoid group), which are the (1) 
trapezius I (clavicular insertion), (2) sternocleidomastoid, 
(3) the "hyoid" muscles, (4) sternothyroid, and (5) 
digastric.  A slight injury to this muscle group is evaluated 
as noncompensable, a moderate injury is evaluated as 10 
percent disabling, and a moderately severe injury is 
evaluated as 20 percent disabling.  38 C.F.R. § 4.73, 
Diagnostic Code 5322 (2007).  

The veteran sustained a through-and-through injury so he is 
assigned an evaluation of no less than that for a moderate 
injury under 38 C.F.R. § 4.56(b).  The medical evidence, 
however, shows only slight impairment is associated with the 
disability.  The entrance and exit wounds have been described 
as superficial, and therefore, do not involve underlying soft 
tissue damage.  

On VA examination, he demonstrated a normal strength of 5/5, 
and he exhibited no additional loss of joint function after 
repetitive motion of the cervical spine.  In addition, the 
veteran primarily complains of head and neck pain and 
decreased range of motion.  The objective medical evidence 
does show that he is currently diagnosed with cervical 
degenerative disc disease that is not due to his service 
connected disability but may be the source of at least some 
of his complaints.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007) 
(indicating that limitation of motion of the joint affected 
may be a manifestation of disc disease).  To the extent any 
loss of cervical motion is attributable to the service 
connected disability, the Board notes that the overall loss 
of cervical motion is no more than slight.  The words 
"slight," "moderate," or "severe" are not defined in 
VA's old schedule for evaluating spine disabilities.  
38 C.F.R. § 4.71a (2003).  Guidance, however, may be obtained 
from the amended regulations as the current definition of 
normal range of motion for the spine is based on medical 
guidelines in existence since 1984.  Normal forward flexion 
of the cervical spine is 0 to 45 degrees, extension is 0 to 
45 degrees, left and right lateral flexion is 0 to 45 
degrees, and left and right lateral rotation is 0 to 80 
degrees; the normal combined range of motion of the cervical 
spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  

The private treatment records and VA examination reports show 
range of motion findings that show no more than slight 
impairment in function overall.  Under the old and amended 
schedules for evaluating spine disabilities, the veteran 
would be entitled to no more than a 10 percent disability 
rating.  For these reasons, the Board finds that the 
currently assigned 10 percent disability rating under 
Diagnostic Code 5301 is appropriate where moderately severe 
disability of the muscles is not shown.  

In making this determination the Board considered whether a 
separate compensable rating under Diagnostic Code 5322 was 
warranted.  As noted above, the veteran's head and neck 
disability is productive of pain and loss of cervical motion.  
There are no manifestations of the initial injury to the 
trapezius muscle that are clearly distinct from the initial 
injury to the sternocleidomastoid muscle.  Separate 
compensable evaluations would result in an impermissible 
"pyramiding" of benefits.  38 C.F.R. § 4.14 (2007).

	5.	Scars, Gunshot Wound of the Neck

In a July 2003 rating decision, the RO granted service 
connection for scars of the gunshot wounds to the neck and 
assigned a noncompensable evaluation under Diagnostic Code 
7800, effective January 31, 2002.  The veteran appealed the 
initial evaluation assigned his disability.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post- 
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's scars.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change. See VAOPGCPREC 3-00.

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, warranted a noncompensable evaluation for 
slight disfigurement.  A 10 percent rating was assigned for 
moderate disfigurement.  A 30 percent rating was assigned for 
severe disfigurement, especially if producing a marked and 
unslightly deformity of the eyelids, lips, or auricles.  A 50 
percent rating was assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Diagnostic Code 7800.  

10 percent ratings were also assigned for superficial, poorly 
nourished scars with repeated ulceration; or scars that were 
superficial, tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804 (2002).  Scars could also be 
rated on limitation of function of part affected.  Diagnostic 
Code 7805 (2002).

Under the rating codes that became effective on August 30, 
2002, under Diagnostic Code 7800, disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of 3 or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 6 or more 
characteristics of disfigurement will be rated 80 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 4 or 5 
characteristics of disfigurement will be rated 50 percent.  
Such disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement will be rated 30 
percent.  Such disfigurement with one characteristic of 
disfigurement will be rated 10 percent.



The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:

Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.). Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). Skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2007).  A note following Diagnostic Code 7801 
provides that a deep scar is one associated with underlying 
soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  

A note following Diagnostic Codes 7801 and 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2007).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

As for the pre-August 30, 2002 rating criteria, the objective 
medical shows that there are no compensable residuals 
associated with the superficial scars.  The scars were well 
healed and nontender.

As for the post- August 30, 2002 rating criteria, the January 
2007 VA examiner reported that the entrance and exit wounds 
measured 1 cm in length, and the exit wound measured 1 cm in 
width.  The scars were superficial, well healed, nontender, 
and not fixed.  They had a whitish appearance.  As the scars 
manifest one characteristic of disfigurement, the veteran is 
entitled to a single 10 percent rating under Diagnostic Code 
7800 effective January 31, 2002.  

	6.	Gunshot Wound of the Left Thumb

In a July 2003 rating decision, the RO granted service 
connection for gunshot wound to the left thumb and assigned a 
noncompensable evaluation under Diagnostic Code 5228, 
effective January 31, 2002.  The veteran appealed the initial 
evaluation assigned his left thumb disability.  

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The 
changes were effective as of August 26, 2002.

Prior to August 26, 2002, the rating criteria provided that a 
10 percent rating was warranted for favorable ankylosis of 
the thumb (for both the major and minor hand), and a 20 
percent rating was warranted for unfavorable ankylosis of the 
thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002).  

Subsequent to August 26, 2002, criteria based on limitation 
of motion of the fingers were added.  Under Diagnostic 5228 
(limitation of motion of thumb), with a gap of less than one 
inch (2.5 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a noncompensable 
evaluation is prescribed for the minor and major extremities. 
With a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a 10 percent rating is prescribed for the 
minor and major extremities. With a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, a 20 percent 
rating is prescribed for the minor and major extremities.

The service medical records note that the veteran was target 
shooting with a 22 caliber pistol and shot his left thumb on 
June 2, 1961.  The physical examination revealed a 
longitudinal trace entrance wound near the distal 
interphalangeal joint laterally and an exit wound at the tip 
of the thumb.  There was no evidence of bone damage.  The 
wound was debrided and the tract was opened, cleaned, and 
bandaged.  A June 4, 1961 entry noted that the wound was 
healing nicely.  According to a clinical record cover sheet, 
there also was no artery or nerve involvement, and the 
veteran returned to duty on June 5, 1961.  

The July 2003 VA examination report shows that the veteran 
complained of limited range of motion in his left thumb but 
denied that he experienced pain.  He was independent in the 
activities of his daily living.  The physical examination 
revealed no edema, erythema, or skin breakdown.  The bullet 
entry and exit scars were noted at the base of the palmar 
aspect of the distal phalanx of the left thumb and the distal 
portion of the palmar aspect of the distal phalanx of the 
left thumb respectively.  Range of motion of the 
interphalangeal joint was active flexion to 45 degrees and 
passive flexion to 70 degrees without pain during the range 
of motion.  Extension was to 0 degrees.  Otherwise, range of 
motion was within normal limits in his left hand.  On 
neurological exam, there was no weakness noted in the left 
hand.  Sensation was mildly impaired over the palmar aspect 
of the distal phalanx of the left thumb.  The examiner 
provided a diagnosis of decreased range of motion at the 
interphalangeal joint of the left thumb status post gunshot 
wound.  

The January 2007 VA joints examination report shows that the 
veteran continued to deny that he experienced pain, but he 
experienced decreased loss of range of motion.  There was no 
interference with his daily activities.  There were no 
problems with repetitive use, and no incapacitating episodes 
or flare-ups.  The physical examination revealed "a very 
small scar 2 cm over the lateral aspect of the tip of the 
thumb."  It was whitish compared to the surrounding skin, 
well-healed, stable, superficial, and nontender.  There was 
no adherence to the underlying tissue.  He was able to flex 
the interphalangeal joints to 90 degrees.  He was able to 
extend to 0 degrees.  Pinch strength between the thumb and 
digits 2, 3, 4, and 5 was 5/5.  Grip strength was 5/5.  There 
were no limits with making a fist, and no limits with the 
range of motion of the thumb due to the scar.  After 
repetitive motion, there was no additional loss of joint 
function due to pain, fatigue, or lack of coordination.  The 
examiner provided an assessment of status post gunshot wound 
to the left thumb with small scar formation.

As for the pre- and post- August 26, 2002 rating criteria, 
while the veteran complains of decreased loss of range of 
motion, no limitation of motion that would warrant a 
compensable evaluation was objectively demonstrated on VA 
examination.  The veteran was able to make a fist, and no 
additional loss of joint function was demonstrated even after 
repetitive motion.  For these reasons, the veteran is not 
entitled to a compensable evaluation for his gunshot wound to 
the left thumb.  

	7.	Scars, Gunshot Wound of the Left Thumb

In a July 2003 rating decision, the RO granted service 
connection for scars of the gunshot wound to the left thumb 
and assigned a noncompensable evaluation under Diagnostic 
Code 7805, effective January 31, 2002.  The veteran appealed 
the initial evaluation assigned his disability.  

As for the pre- and post- August 30, 2002 rating criteria for 
evaluating skin disorders, the objective medical shows that 
there are no compensable residuals associated with the 
superficial scars.  The January 2007 VA examiner indicated 
that the scars do not limit the function of the thumb, and 
the scars clearly cannot measure an area of 144 square 
inches.  Therefore, the Board finds that the veteran is not 
entitled to an initial compensable evaluation for residual 
scars of the gunshot wound to the left thumb.

B.	Other Considerations

The veteran is assigned a staged rating for residual scars of 
a gunshot wound to the neck based on the facts found and the 
law pertaining to effective dates and regulatory changes.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
veteran's other disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Id.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the above conclusions in those claims denied, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

An initial compensable evaluation for bilateral sensorineural 
hearing loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.

An initial rating in excess of 20 percent for degenerative 
changes of the right knee is denied. 

An initial rating in excess of 10 percent for residuals 
(other than scarring) of a gunshot wound to the neck is 
denied.

A higher initial rating of 10 percent for residual scars of a 
gunshot wound to the neck is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

An initial compensable evaluation for residuals (other than 
scarring) of a gunshot wound to the left thumb is denied. 

An initial compensable evaluation for residual scars of a 
gunshot wound to the left thumb is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


